DETAILED ACTION
The following is a Non-Final Office Action on the merits. 
Upon further consideration, allowable subject matter discussed in the previous office action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 1/6/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action except for that in Par. 32 which is repeated below.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “the entrance block” to –an entrance block in ll. 2.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “the adenosine” to –an adenosine- in ll. 3.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “and total time” to –a total time- in ll. 5 & 7 (twice).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “the clinical effectiveness” to –the predetermined clinical effectiveness- in ll. 1.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “the ablating the tissue” to –ablating the tissue- in ll. 3-4.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “all targeted pulmonary veins” to –all of the one or more targeted pulmonary veins- in ll. 2.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “after adenosine” to –after an adenosine- in ll. 7.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “the acute effectiveness rate” to the acute effectiveness- in ll. 1 for proper antecedent basis.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “the predetermined clinical effectiveness rate” to –the predetermined clinical effectiveness- in ll. 1 for proper antecedent basis.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “the safety endpoint” to –a safety endpoint- in ll. 3-4.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “event .” to –event.- in ll. 4.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “ablating tissue” to –ablating the tissue- in ll. 5.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “the ablating the tissue” to –ablating the tissue- in ll. 2-3.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  amend “>” to –greater than or equal to- in ll. 2.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  amend “ablating tissue” to –ablating the tissue- in ll. 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a complication rate of approximately 20% or fewer of the plurality of patients experiencing new asymptomatic cerebral embolic lesions after the ablating”; however, claim 1, upon which claim 4 depends, recites the limitation “a safety rate that includes complication rates of approximately 10% or less and is defined by incidence of asymptomatic cerebral embolic lesions”.  First, it is unclear if the “new asymptomatic cerebral embolic lesions” of claim 4 are the same as or different from the “asymptomatic cerebral embolic lesions” recited in claim 1.  Second, if the lesions are the same as one another, it is unclear how claim 4 further limits claim 1 from which it depends since claim 1 defines the rate to be “10% or less” and claim 4 defines the rate as “20% or less” such that as a dependent claim, claim 4 is broadening claim 1.   For purposes of examination, the “new asymptomatic cerebral embolic lesion” of claim 4 will be interpreted as being the same as the “asymptomatic cerebral embolic lesions” of claim 1 and a 35 USC 112(d)/fourth paragraph rejection is applied below. 
Claim 9 recites the limitation “the predetermined clinical effectiveness rate is defined by approximately 10% or less complication rates related to incidence of…asymptomatic cerebral emboli”; however, claim 1, upon which claim 4 depends, recites the limitation “a safety rate that includes complication rates of approximately 10% or less and is defined by incidence of asymptomatic cerebral embolic lesions”.  It is unclear if the “asymptomatic cerebral emboli” of claim 9 are the same as or different from the “asymptomatic cerebral embolic lesions” recited in claim 1.  For purposes of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 & 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the limitation “a complication rate of approximately 20% or fewer of the plurality of patients experiencing new asymptomatic cerebral embolic lesions after the ablating”; however, claim 1, upon which claim 4 depends, recites the limitation “a safety rate that includes complication rates of approximately 10% or less and is defined by incidence of asymptomatic cerebral embolic lesions”.  For purposes of examination as discussed in the 35 USC 112(b)/second paragraph above, the “new asymptomatic cerebral embolic lesion” of claim 4 will be interpreted as being the same as the “asymptomatic cerebral embolic lesions” of claim 1.  Since claim 1 defines the rate to be “10% or less” and claim 4 defines the rate as “20% or less” such that as a dependent claim, claim 4 is broadening claim 1, it is unclear how claim 4 is further limiting claim 1.  
Claim 19 recites the limitation “wherein the predetermined clinical success rate is at least approximately 60%”; however, claim 15, upon which claim 19 depends, recites the limitation “achieving at least approximately a 60% predetermined clinical success rate”.  Since both claims 15 & 19 define “the predetermined clinical success rate” to be “at least approximately 60%”, it is unclear how claim 19 further limits claim 15 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 & 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited).
Concerning claim 1, Honarbakhsh et al. disclose use of a multi-electrode radiofrequency balloon catheter to treat a plurality of patients for paroxysmal atrial fibrillation (study to evaluate the safety and efficacy of a multi-electrode Method), comprising: 
delivering the multi-electrode radiofrequency balloon catheter having a plurality of electrodes for radiofrequency ablation and a diagnostic catheter to one or more targeted pulmonary veins (radiofrequency balloon catheter (HELI-69) delivered to pulmonary vein locations and lasso catheter delivered in the vein; Method, Results); 
ablating tissue of the one or more targeted pulmonary veins with one or more of the plurality of the electrodes of the multi-electrode radiofrequency balloon catheter (ablation of pulmonary veins; Method); 
diagnosing isolation of the one or more targeted pulmonary veins using the diagnostic catheter (PV isolation time determined by lasso catheter positioned in the vein, inherently diagnosing PV isolation success; Results); and 
achieving a predetermined clinical effectiveness and an acute effectiveness in the isolation of the one or more targeted pulmonary veins, during and approximately 3 months after the ablating step with the multi-electrode radiofrequency balloon catheter and the diagnosing step using the diagnostic catheter (PV isolation was achieved within 4-8 seconds. Majority of veins showed no reconnection following adenosine challenge and a waiting period. At 3 month follow-up there was no documented recurrence of AF off any anti-arrhythmic drugs; Results);
wherein the acute effectiveness comprises a safety rate that includes complication rates of approximately 10% or less and is defined by incidence of asymptomatic cerebral embolic lesions at a discharge magnetic resonance imaging (MRI) (two of the six patients had a single small embolic lesion identified on the MRI head post ablation which spontaneously resolved at 1 month imaging and were associated with no neurological deficit, resulting in a complication rate of 0% for lesion incidence; Results). 
Concerning claim 4, Honarbakhsh et al. disclose the predetermined acute effectiveness is defined by at least one of: a complication rate of approximately 13% or fewer of the plurality of patients experiencing esophageal erythema after the ablating; a complication rate of approximately 20% or fewer of the plurality of patients experiencing new asymptomatic cerebral embolic lesions after the ablating (Method); a complication rate of approximately 5-9% or fewer of the plurality of patients experiencing a primary adverse event by approximately 7 or more days after the ablating; ulceration being absent in the plurality of patients after the ablating, a total procedure time, a total ablation time, a total RF application time, a total dwell time of the multi-electrode radiofrequency balloon catheter, and a total time to isolate all targeted pulmonary veins. 
Concerning claim 6, Honarbakhsh et al. disclose predetermined clinical effectiveness is defined by an incidence of early onset of one or more adverse events within a predetermined time of the ablating the tissue of the one or more targeted pulmonary veins (Method).
Concerning claim 7, Honarbakhsh et al. disclose the acute effectiveness is defined by confirming if there is an entrance block in all targeted pulmonary veins after adenosine and/or isoproterenol challenge, the acute effectiveness being defined by success greater than approximately 80% of the plurality of patients since 5 of 6 patients had all PVs isolated resulting in a rate of approximately 83% (Results). 
claim 8, Honarbakhsh et al. disclose the acute effectiveness rate is approximately 100% for the plurality of patients and is defined by electrically isolating all targeted pulmonary veins without use of a focal ablation catheter (Results). 
Concerning claim 9, Honarbakhsh et al. disclose the predetermined clinical effectiveness rate is defined by approximately 10% or less complication rates related to incidence of post-ablation symptomatic and asymptomatic cerebral emboli as compared to pre-ablation (no pre-ablation symptomatic/asymptomatic cerebral emboli discussed and two patients had a single small embolic lesion identified on the MRI head post ablation which spontaneously resolved at 1 month imaging and were associated with no neurological deficit) (Results). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited), as applied to claim 1, in further view of DAIC (Multi-Electrode RF Balloon Efficient for Acute Pulmonary Vein Isolation, previously cited). 
 Concerning claim 2, Honarbakhsh et al. disclose the acute effectiveness further defined by success in confirming the entrance block in all of the one or more targeted pulmonary veins after an adenosine and/or isoproterenol to be approximately 83% (5 of 6 patients had all PVs isolated) for the plurality of patients following an adenosine approximately 95% for the plurality of patients.  However, DAIC teaches use of a multi-electrode radiofrequency balloon catheter to treat a plurality of patients for paroxysmal atrial fibrillation where success is greater than approximately 95%. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Honarbakhsh et al. such that the success is greater than approximately 95% in order to provide the benefit of electrically isolating all of the pulmonary veins without the need for a focal ablation catheter in the plurality of patients as taught by DAIC. (Par. 7) 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited), as applied to claim 1. 
Concerning claim 3, Honarbakhsh et al. fail to disclose the plurality of patients to be at least approximately 100 patients.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Honarbakhsh et al. such that the plurality of patients to be at least approximately 100 patients in order to provide the benefit of a larger quality .

Claims 5 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited), as applied to claim 1, in further view of Werneth et al. (2008/0281312, previously cited)
Concerning claim 5, Honarbakhsh et al. fail to disclose the predetermined acute effectiveness is defined by a number and a total time of applications by the multi-electrode radiofrequency balloon catheter per location of all the one or more targeted pulmonary veins, a number and total time of applications by the multi-electrode radiofrequency balloon catheter per patient; or a number and total time of applications by the multi-electrode radiofrequency balloon catheter per the one or more targeted veins.  However, Werneth et al. disclose use of a multi-electrode radiofrequency array catheter to treat a plurality of patients for atrial fibrillation where acute effectiveness (i.e., patient is in substantially normal sinus rhythm, the pulmonary veins are adequately isolated, and/or there is a lack of aberrant signals found in the left atrium and left atrial septum) is determined by observing ablated tissue surrounding one or more pulmonary veins.  Werneth et al. further teach that re-conduction in the veins can occur in tissue that is not sufficiently ablated.  Thus, to achieve acute effectiveness, tissue must be sufficiently ablated which is determined by a number and total time of application of energy by the electrode array at each ablation location. At the time the invention was 
Concerning claim 10, Honarbakhsh et al. disclose use of a multi-electrode radiofrequency balloon catheter for administering a procedure to treat atrial fibrillation (study to evaluate the safety and efficacy of a multi-electrode radiofrequency balloon catheter (HELI-69) in the treatment of drug refractory symptomatic paroxysmal AF; Method), comprising: 
delivering the multi-electrode radiofrequency balloon catheter to one or more targeted pulmonary veins (radiofrequency balloon catheter (HELI-69) delivered to pulmonary vein location and lasso catheter delivered in the vein; Method, Results); 
ablating tissue of the one or more targeted pulmonary veins vein using the multi- electrode radiofrequency balloon catheter (ablation of pulmonary vein with HELI-69 catheter; Method); and 
achieving a predetermined effectiveness rate of pulmonary vein isolation, the predetermined effectiveness rate being defined by determining incidence of complication rates being 10% or less of post-ablation symptomatic and asymptomatic cerebral emboli as compared to pre-ablation (two of the six patients had a single small embolic lesion identified on the MRI head post ablation which spontaneously resolved at 1 month imaging and were associated with no neurological deficit, resulting in a complication rate of 0% for emboli incidence post ablation; Results).
Honarbakhsh et al. fail to disclose ablating the tissue at a maximum temperature setting being approximately about 55 C.  However, Werneth et al. disclose use of a multi-electrode radiofrequency array catheter to treat a plurality of patients for atrial fibrillation where ablating the tissue is done with the catheter at a maximum temperature setting being approximately about 55 C.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Honarbakhsh et al. such that ablating the tissue is at a maximum temperature setting being approximately about 55 C in order to provide the benefit of successful ablation based on tissue and energy parameters as taught by Werneth et al. ([0118], [0151], [0182]; Table 1).
Concerning claim 11¸ Honarbakhsh et al. disclose the predetermined effectiveness rate is further defined by achieving pulmonary vein isolation (23 out
of 24 PVs effectively treated) and at least approximately 90% safety endpoint within seven (7) days of successful pulmonary vein isolation, wherein the safety endpoint is defined by a patient suffering a primary adverse event (secondary safety endpoints included not documented recurrence of AF and resolved embolic lesion) (Method, Results).
claim 12¸ Honarbakhsh et al. disclose the predetermined effectiveness rate is further defined by a freedom from documented atrial fibrillation at a three month follow-up (Results). 
Concerning claim 13¸ Honarbakhsh et al. disclose an effectiveness evaluation period of the predetermined effectiveness rate is less than or equal to approximately one year following: the delivering the multi-electrode radiofrequency balloon catheter to the one or more targeted pulmonary veins; and the ablating tissue of the one or more targeted pulmonary veins using the multi-electrode radiofrequency balloon catheter (evaluation period is 3 month follow-up) (Method; Results)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited) in view of Werneth et al. (2008/0281312, previously cited), as applied to claim 10, in further view of Winkle et al. (Atrial fibrillation ablation using open-irrigated tip radiofrequency) and Okano et al. (Wire perforation causing cardiopulmonary arrest during radiofrequency hot balloon ablation for pulmonary vein isolation).
Concerning claim 14, Honarbakhsh et al. in view of Werneth et al. fail to disclose targeting an activated clotting time of 350-400 seconds prior to inserting the multi-electrode radiofrequency balloon catheter.  However, Winkle et al. teach atrial fibrillation (AF) ablation procedures generally use intraprocedural activated clotting time (ACT) of greater than 300-350 seconds to prevent thromboembolic events and a higher value of 350– 400 seconds in specific patients.  At the time the invention was effectively filed, it Introduction, Par. 1; Discussion, Par. 5).  Honarbakhsh et al. in view of Werneth et al. and Winkle et al. fail to disclose the ACT to be throughout the procedure.  However, Okano discloses a use of a catheter to treat atrial fibrillation where an ACT of 300-400 seconds was administered during ablation.  At the time of the invention, it would have been obvious to one of ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Honarbakhsh et al. in view of Werneth et al. and Winkle et al. such that the ACT is done throughout the procedure as taught by Okano et al. in order to provide the benefit of preventing thrombus and char formation.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Honarbakhsh et al. in view of Werneth et al., Winkle et al. and Okano et al. such that the ACT range is 350-400 seconds throughout the procedure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 15-16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited) in view of Werneth et al. (2006/0106375). 
Concerning claims 15 & 19-20, Honarbakhsh et al. use of a multi-electrode radiofrequency balloon catheter to treat a plurality of patients for paroxysmal atrial fibrillation (study to evaluate the safety and efficacy of a multi-electrode radiofrequency balloon catheter (HELI-69) in the treatment of drug refractory symptomatic paroxysmal AF; Method), comprising: 
evaluating a number and size of all targeted pulmonary veins and anatomy of a left atrium (procedure was done under fluoroscopy which displays a number and size of all targeted locations to ablate pulmonary veins in left atrium; Results); 
selectively positioning the multi-electrode radiofrequency balloon catheter in the vasculature adjacent to all the targeted pulmonary veins, the multi-electrode radiofrequency balloon catheter having a plurality of electrodes for radiofrequency ablation; selectively positioning a multi-electrode diagnostic catheter in the vasculature adjacent to all the targeted pulmonary veins; (radiofrequency balloon catheter (HELI-69) delivered to pulmonary vein locations and lasso catheter delivered in the vein; Method, Results)
ablating tissue of all the targeted pulmonary veins with one or more of the plurality of the electrodes of the  multi-electrode radiofrequency balloon catheter (ablation of pulmonary veins; Method); 
confirming isolation of all the targeted pulmonary veins using the multi-electrode diagnostic catheter (PV isolation time determined by lasso catheter positioned in the vein, inherently diagnosing PV isolation success; Results); 
confirming existence of an entrance block in all the targeted pulmonary veins (confirmation of entrance block in treated PVs; Method); and 
achieving at least approximately a 60% predetermined clinical success rate for the plurality of patients, based on the confirmed existence of the entrance block, and the confirmed isolation of all the targeted pulmonary veins (at 3 month follow-up there was no documented recurrence of AF off any anti-arrhythmic drugs and majority of veins showed no reconnection and two patients had a single small embolic lesion identified on the MRI head post ablation which spontaneously resolved at 1 month imaging and were associated with no neurological deficit; Results).
Honarbakhsh et al. fail to disclose puncturing the transseptal.  However, Werneth et al. disclose use of a multi-electrode catheter to treat atrial fibrillation where the transseptal is punctured.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Honarbakhsh et al. to further comprise puncturing the transseptal in order to provide the benefit of an access pathway for the ablation catheter to the left atrium from the right atrium via tissue (fossa ovalis) that can be punctured but easily reseals and heals after procedure completion as taught by Werneth et al. ([0054-0055])
While Honarbakhsh et al. disclose there was no history or incidence of esophageal thermal lesions (Results), Honarbakhsh et al. fail to disclose selectively positioning a multi-electrode esophageal temperature monitoring device in a vasculature adjacent to all the targeted pulmonary veins.  However, Werneth et al. further disclose use of an esophageal temperature monitoring device (temperature sensor(s) can be on ablation catheter or esophageal probe) in a vasculature adjacent to all the targeted in a vasculature adjacent to all the targeted pulmonary veins in order to provide the benefit of monitoring temperatures of the tissue to adjust energy as taught by Werneth et al. ([0012], [0033], [0063])
Honarbakhsh et al. fail to disclose the plurality of patients being at least approximately 100 patients or at least approximately 200 patients. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Honarbakhsh et al. such that the plurality of patients to be at least approximately 100 patients or at least approximately 200 patients in order to provide the benefit of a larger quality sample size to provide more accurate values, achieve reductions in uncertainties about treatment effects, and identify outliers that can skew data in smaller sample sizes.
Concerning claim 16, Honarbakhsh et al. fail to disclose each of the plurality of electrodes configured so an amount of power delivered to each of the plurality of electrodes is controlled independently.  However, Werneth et al. further disclose electrodes (130) on the ablation catheter that can be wired independently such that each electrode (130) can deliver energy independent of any other electrode, or two or more electrodes can be connected in parallel or serial fashion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Honarbakhsh et al. such that each of the plurality of electrodes is configured so an amount of power delivered to each of the plurality of electrodes is . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited) in view of Werneth et al. (2006/0106375), as applied to claim 15, in further view of Napoli (For Atrial Fibrillation Ablation, Newer Anticoagulant Reduces Major Bleeds). 
Concerning claim 17, Honarbakhsh et al. in view of Werneth et al. fail to disclose administering uninterrupted anticoagulation therapy at least 1 month prior to ablating the tissue.  However, Napoli teach that patients start anticoagulant therapy four to eight weeks before ablation for atrial fibrillation.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Honarbakhsh et al. in view of Werneth et al. to further comprise administering uninterrupted anticoagulation therapy at least 1 month prior to ablating the tissue in order to provide the benefit of reducing the incidence of major bleeding events as taught by Napoli. (Par. 1 & 8)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honarbakhsh et al. (Radiofrequency balloon catheter ablation for paroxysmal atrial fibrillation, RADIANCE STUDY–a UK experience, previously cited) in view of Werneth et al. (2006/0106375), as applied to claim 15, in further view of Winkle et al. (Atrial fibrillation ablation using open-irrigated tip radiofrequency). And Werneth et al. (2008/0281312, previously cited). 
Claim 18 is rejected upon the same rationale as applied to claims 10 & 14.

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DAIC (Multi-Electrode RF Balloon Efficient for Acute Pulmonary Vein Isolation, previously cited) also teaches delivering energy independently to electrodes on the balloon catheter (“Paroxysmal atrial fibrillation patients were treated with an investigational Biosense Webster RF balloon catheter with 10 irrigated, flexible gold surface electrodes intended to independently deliver varying amount of power.”)  Dorobantu et al. (Oral anticoagulation during atrial fibrillation ablation: Facts and controversies) teach the use of anticoagulation drugs during atrial fibrillation to maintain the recommended activated clotting time (ACT) for more than 300-350 seconds (Section 4.1) and also teach the use pre-procedurally in accordance with current guidelines to minimize embolic risk (Section 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794